Title: General Orders, 12 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 12th 1776
Parole Pendleton.Countersign Deane.


His Excellency the Commander in Chief, having been pleased to order an Advertisement in the several Newspapers of this, and the adjoining Colonies, commanding “All Officers, Noncommissioned Officers and Soldiers now absent upon any leave, or pretence whatsoever, to join their respective Regiments, at Roxbury & Cambridge, by the first day of February next, and all Officers neglecting to pay due obedience thereto, will be forthwith cashiered, and every Non-Commissioned Officer, or Soldier, failing therein to be tryed and punished as Deserters”—The Colonels, and commanding Officers of Regiments, and Corps, are now positively ordered, not to grant any more Furloughs, or leaves of absence, to any Officer, non-Commissioned Officer, or Soldier, any former Order, or permission heretofore given notwithstanding: His Excellency therefore expects every Colonel, & Commanding Officer of Regiments & Corps, will direct all those absent from their Regiments, or Corps, to pay strict Obedience to this Order, that no person may plead, or be allowed to plead Ignorance thereof.
